This is a companion case and identical in all respects with case No. 24598, 172 Okla. 449, 45 P.2d 729, except that the plaintiff in this case seeks damages on behalf of the estate of J.E. Ganstine, deceased, for pain and suffering of said deceased prior to his death, funeral and medical expenses and for hospital bills. This suit was brought for the sum of $2,900, as a result of which plaintiff obtained judgment for $613.85, of which amount plaintiff remitted the sum of $80.91.
By agreement of the parties and order of trial court, the two causes were tried together on the same record. However, two verdicts were returned by the jury and separate judgments entered by the court. Separate appeals have been prosecuted to this court. Counsel have agreed that the brief and argument be presented to the court in case No. 24598, and the briefs filed in that case be considered in this case No. 24599.
The opinion written in said case No. 24598 (172 Okla. 449,45 P.2d 729), is applicable here, and is adopted as the opinion in this case.
Judgment affirmed.
The Supreme Court acknowledges the aid of Attorneys W.D. Abbott, Hulette F. Aby, and Wm. O. Beall in the preparation of this opinion. These attorneys constituted an advisory committee selected by the State Bar, appointed by the Judicial Council, and approved by the Supreme Court. After the analysis of law and facts was prepared by Mr. Abbott and approved by Mr. Aby and Mr. Beall, the cause was assigned to a Justice of this court for examination and report to the court. Thereafter, upon consideration, this opinion was adopted.
McNEILL, C. J., and BAYLESS, WELCH, CORN, and GIBSON, JJ., concur.